DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 05/13/2022.
Response to arguments
Claims 1, 11 and 20 have been amended. Claims 9 and 18 are cancelled. 
An Electronic Terminal Disclaimer filed on 05/13/2022 has been recorded and approved 05/13/2022. Therefore, the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-8, 10-17, 19 and 20 are allowed. 
Allowable Subject Matter
Claims 1-8, 10-17, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Mufti (U.S 2014/0269496), Eng et al. (U.S 2012/0321058) and Pierrat et al. (U.S 2005/0076316).
Regarding in claims 1, 11 and 20. Mufti, discloses method for a terminating side MSC server in the MSS pool generally randomly allocates a media gateway for a mobile to mobile call, or a mobile to PSTN call, between MSC servers upon receiving a message regarding the call from an originating MSC server and the call route table may include information such as the IP address of media gateways and the optimizer may use the routing information in the internal routing table to select a call route that is mapped to the trunk group identifier. Eng, discloses the optimization of the routing of multimedia communications among user devices across convergent networks wherein receiving a transmission in a first format through a first communication network from a first access device of a calling party, the transmission comprising a signaling message related to one of establishing and transmitting voice communication for a phone call in one of a digital telephone network, an analog telephone network, and a cellular network from the calling party to a called party. Pierrat, disclose a high-level view of routing using the unified model.
However, none of Mufti, Eng, Pierrat and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to establishing, with the computing system, the call based at least in part on the selected optimized route; normalizing, with the computing system, routing data to fit each subnetwork within each of the at least one first network and the at least one second network; and data filling, with the computing system, each routing engine in each corresponding subnetwork within each of the at least one first network and the at least one second network with the normalized routing data, wherein establishing the call based on the selected optimized route comprises sending, with the computing system, routing instructions to each routing engine in each corresponding subnetwork within each of the at least one first network and the at least one second network to route the call based on the normalized routing data as recited in the context of claims 1, 11 and 20. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-8, 10, 12-17, 19 and 20 depend from claims 1, 11 and 20 are allowed since they depend from allowable claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/21/2022